The Third Special Report of the Special Master is approved. The amended bill of complaint is dismissed as to (1) Bates Expanded Steel Corporation, a Delaware corporation, now known as East Chicago Expanded Steel Company, pursuant to the stipulation entered into by and among the State of Illinois and the State of Indiana, City of East Chicago and Bates Expanded Steel Corporation (a Delaware corporation), now known as East Chicago Expanded Steel Company; (2) Bates Expanded Steel Corporation, an Indiana corporation, pursuant to joint motion entered into by and among the State of Illinois and the State of Indiana, the City of East Chicago and Bates Expanded Steel Corporation, an Indiana corporation; (3) Rogers Galvanizing Company, pursuant to joint motion entered into by and among the State of Illinois and the State of Indiana, the City of East Chicago and Rogers Galvanizing Company; (4) U. S. S. Lead Refinery, Inc., pursuant to joint motion entered into by and among the State of Illinois and the State of Indiana, the City of East Chicago and U. S. S. Lead Refinery, Inc. Costs against these defendants are to be taxed in accordance with the recommendations of the Special Master.